HLD-001                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-3603
                                      ___________

                             IN RE: TARIREEF WHITE,
                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
          (Related to D. Del. Crim. No. 07-cr-00123 and Civ. No. 10-cv-00132)
                       ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 2, 2012
         Before: McKEE, Chief Judge, ALDISERT and BARRY, Circuit Judges

                              (Opinion filed: April 16, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner Tarireef White filed a petition for writ of mandamus on September 27,

2012, asking us to order the District Court to render a decision on his motion to vacate his

sentence under 28 U.S.C. § 2255.

       By order entered on March 18, 2013, the District Court dismissed White’s § 2255

motion and declined to issue a certificate of appealability. Because White has now

received the relief he requested in his mandamus petition—a decision on his § 2255
motion—we will deny his mandamus petition as moot. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).




                                          2